


110 HR 757 IH: To allow United States nationals and permanent residents

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 757
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2007
			Mr. Delahunt (for
			 himself, Mr. LaHood,
			 Mr. Flake,
			 Mr. Paul, Mrs. Emerson, Ms.
			 Solis, Mr. McGovern,
			 Mr. Berman, and
			 Mr. Meeks of New York) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To allow United States nationals and permanent residents
		  to visit family members in Cuba, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cuban-American Family Rights Restoration Act.
		2.Travel by United
			 States nationals and permanent residents to visit family members in
			 Cuba
			(a)In
			 generalSubject to subsection (c), the President shall not
			 regulate or prohibit, directly or indirectly—
				(1)travel to or from
			 Cuba by any United States person, or
				(2)any of the
			 transactions incident to travel described in paragraph (1) that are set forth
			 in subsection (b),
				if such
			 travel is for the purpose of visiting a close relative who is a national of
			 Cuba. The President shall rescind all regulations in effect on the date of the
			 enactment of this Act that so regulate or prohibit such travel or
			 transactions.(b)Transactions
			 incident to travel
				(1)In
			 generalExcept as provided in paragraph (2), the transactions
			 referred to in subsection (a) are—
					(A)any transactions
			 ordinarily incident to travel to or from Cuba, including the importation into
			 Cuba or the United States of accompanied baggage;
					(B)any transactions
			 ordinarily incident to travel or maintenance within Cuba, including the payment
			 of living expenses and the acquisition of goods or services for personal
			 use;
					(C)any transactions
			 ordinarily incident to the arrangement, promotion, or facilitation of travel
			 to, from, or within Cuba;
					(D)any transactions
			 incident to nonscheduled air, sea, or land voyages, except that this
			 subparagraph does not authorize the carriage of articles into Cuba or the
			 United States except accompanied baggage; and
					(E)any normal banking
			 transactions incident to the activities described in any of the preceding
			 subparagraphs, including the issuance, clearing, processing, or payment of
			 checks, drafts, travelers checks, credit or debit card instruments, or similar
			 instruments.
					(2)Exclusion of
			 certain goodsThe
			 transactions described in paragraph (1) do not include the importation into the
			 United States of goods acquired in Cuba, including goods for personal
			 consumption, except for Cuban-origin information and informational
			 materials.
				(c)ExceptionsThe
			 restrictions on authority contained in this section do not apply in a case in
			 which—
				(1)the United States
			 Congress has declared that a state of war exists between the United States and
			 Cuba; or
				(2)armed hostilities
			 between the two countries are in progress.
				3.RemittancesThe President shall not regulate or
			 prohibit, directly or indirectly, any United States person described in section
			 2(a) from carrying remittances for the purpose of providing such remittances to
			 a close relative who is a national of Cuba. The President shall rescind all
			 regulations in effect on the date of the enactment of this Act that so regulate
			 or prohibit such remittances.
		4.DefinitionsIn this Act:
			(1)Close
			 relativeThe term close
			 relative, as used with respect to any person, means an individual
			 related to that person by blood, marriage, or adoption who is no more than four
			 generations removed from that person or from a common ancestor with that
			 person.
			(2)National of
			 CubaThe term national
			 of Cuba means—
				(A)a citizen of Cuba;
			 or
				(B)a person who,
			 though not a citizen of Cuba, owes permanent allegiance to Cuba.
				(3)United States
			 person
				(A)In
			 generalThe term United States person means—
					(i)a
			 national of the United States; or
					(ii)an
			 alien lawfully admitted for permanent residence in the United States.
					(B)Lawfully
			 admitted for permanent residenceThe term lawfully admitted
			 for permanent residence has the meaning given the term in section
			 101(a)(20) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(20)).
				(C)National of the
			 United StatesThe term
			 national of the United States has the meaning given the term in
			 section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(22)).
				5.Effective date;
			 inapplicability of other provisions
			(a)Effective
			 dateThis Act applies to
			 actions taken by the President before the date of the enactment of this Act
			 which are in effect on such date of enactment, and to actions taken on or after
			 such date.
			(b)Inapplicability
			 of other provisionsThis Act applies notwithstanding any other
			 provision of law, including section 102(h) of the Cuban Liberty and Democratic
			 Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6032(h)) and section 910(b) of the
			 Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C.
			 7209(b)).
			
